UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6872


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHIRLENE REESE BOONE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.    James C. Fox,
Senior District Judge. (2:10-cr-00054-F-1; 2:12-cv-00081-F)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Shirlene Reese Boone, Appellant Pro Se. William Miller Gilmore,
Stephen Aubrey West, Assistant United States Attorneys, Shailika
K. Shah, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shirlene    Reese     Boone          seeks   to        appeal    the    district

court’s    order     denying    relief         on    her    28    U.S.C.       § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate          of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial          showing          of     the    denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.    Cockrell,        537     U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Boone has not made the requisite showing.                                Accordingly, we

deny    Boone’s     motion     for    a    certificate            of    appealability         and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal     contentions          are    adequately         presented      in    the



                                                2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3